DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (JP2013026474 of record with reference made to examiner provided machine translation).
Regarding claim 1, Maruyama teaches:
An imprint apparatus that forms a pattern of an imprint material on a substrate with use of a mold, the imprint apparatus comprising:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform error processing depending on a result of detection performed by the detector (controller 104; [0017]).
Regarding claim 2
Maruyama further teaches wherein the suction unit includes a suction port provided to suction a gas in a space in which the mold and the substrate face each other, and wherein the suction port is located around the mold held by the mold holding unit (Fig 1: control valve 54D; [0014]).
Regarding claim 3, Maruyama teaches the apparatus of claim 2.
Maruyama further teaches wherein the suction port of the suction unit includes a plurality of suction ports located around the mold (Fig 1: control valve 54F; [0013-0014]).
Regarding claim 4, Maruyama teaches the apparatus of claim 2.
Maruyama further teaches an imprint material supply unit (applicator 10) configured to supply an uncured imprint material onto the substrate, wherein the suction port of the suction unit is located in such a way as to surround the mold with respect to a scanning direction in which the substrate performs scanning between a position of the imprint material supply unit and a position of the mold holding unit (Fig 1; [0009]).
Regarding claim 6, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches a gas supply port located around the mold holding unit and configured to supply a gas with particles removed therefrom to a space in which the mold and the substrate face each other, wherein a suction port of the suction unit is located between the gas supply port and the mold holding unit (Fig 1: filter 13, supply path 50C; [0014]; the suction port is located between the supply port and mold holding unit in the flow diagram of the system).
Regarding claim 7, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches wherein the detector includes a particle counter configured to count a number of particles included in the gas suctioned by the suction unit ([0015]).
Regarding claim 8, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches wherein the error processing includes at least one of processing for issuing a warning and processing for stopping processing which forms a pattern on the substrate ([0017]).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 
Regarding claim 9, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches in a case where, as the result of detection performed by the detector, a result of detection of particles included in a gas for a unit time or a gas of a unit volume exceeds a previously set numerical value, the control unit stops an operation of the imprint apparatus ([0016]).
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 11, Maruyama teaches:
A molding apparatus that molds a composition on a substrate with use of a mold, the molding apparatus comprising:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform processing depending on a result of detection performed by the detector (controller 104; [0017]).
Maruyama does not explicitly recite a control unit configured to perform processing for stopping the molding apparatus depending on a result of detection performed by the detector.
However, Maruyama teaches that the controller 104 controls both the suction unit and molding apparatus.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 12, Maruyama teaches:
A method for manufacturing an article, the method comprising:
forming, with use of an imprint apparatus that forms a pattern of an imprint material on a substrate with use of a mold, the pattern on the substrate ([0009, 0021]); and
performing processing on the substrate with the pattern formed thereon, the method manufacturing the article from the substrate with the processing performed thereon ([0017, 0021]),
wherein the imprint apparatus includes:
a mold holding unit configured to hold the mold (mold chuck 7; [0009]);
a suction unit provided at the mold holding unit and configured to suction a gas in a space in which the mold and the substrate face each other (first exhaust unit; [0014]);
a detector configured to detect particles included in the gas suctioned by the suction unit (measuring device 105; [0015]); and
a control unit configured to perform error processing depending on a result of detection performed by the detector (controller 104; [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama.
Regarding claim 5, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches an imprint material supply unit configured to supply an uncured imprint material onto the substrate (applicator 10)
Maruyama does not teach wherein a suction port of the suction unit is located between the imprint material supply unit and the mold holding unit.
However, Maruyama teaches a suction port of the suction unit is located below the imprint material supply unit and the mold holding unit.  Therefore, since Maruyama teaches all the components of the claim, the only distinction between Maruyama and the claimed invention is the arrangement of parts.
It would have been obvious to one of ordinary skill in the art to have rearranged the suction port, material supply unit, and mold holding unit in the claimed configuration since It has been broadly held that rearrangement of parts is obvious.  See MPEP 2144.04 (VI)(C).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Sato et al. (US 2012/0188536) hereinafter Sato.
Regarding claim 10, Maruyama teaches the apparatus of claim 1.
Maruyama further teaches wherein the detector detects numbers of particles and wherein the control unit controls an operation of the imprint apparatus according to the numbers of particles ([0015, 0017]).
Maruyama does not wherein the detector detects sizes of particles included in the gas suctioned by the suction unit and detects numbers of particles corresponding to the respective sizes of particles, and wherein the control unit controls an operation of the imprint apparatus according to the detected sizes and numbers of particles.
In the same field of endeavor regarding imprinting, Sato teaches a detector that detects sizes of particles and a controller that controls an operation of the imprint apparatus according to the detected sizes for the motivation of preventing foreign particles from breaking the pattern of the imprint ([0006, 0028-0029, 0043-0046]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the detector and controller as taught by Maruyama to detect particle size and adjust operation of the apparatus as taught by Sato in order to prevent foreign particles from breaking the pattern of the imprint.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.  Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743